DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 6 is objected to because of the following informalities:  
In line 3, “an output switch” should read “the output switch.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yabuzaki (U.S. Publication No. 2014/0078792), in view of Lin et al. (U.S. Publication No. 2008/0309312), hereinafter Lin.
Regarding claim 1, Yabuzaki discloses a current sense circuit (Figure 10:  44, 45, 46, 50) comprising:  a comparator (Figure 10:  45) configured to turn a comparison signal (Figure 10:  output of 45) from a first logic level to a second logic level when a monitoring target current (Figure 2:  Ids; Figure 10:  CS) passing in an output switch (Figure 2:  17) reaches a predetermined threshold value (Figure 10:  V3); and a variable retarder (Figure 10:  50) configured to count a first time (Paragraph [0133]:  Tp) from turning-on of the output switch to turning of the comparison signal to the second logic level and to generate a current sense signal (Figure 10:  output of 50) by delaying the comparison signal by a second time (Paragraph [0133]:  Tdly) proportional to a square of the first time.
Yabuzaki does not disclose a second time proportional to a square of the first time.
Lin teaches a second time (Paragraphs [0009]-[0010]:  (TON + TD)2) proportional to a square of the first time (Paragraphs [0009]-[0010]:  TON).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Yabuzaki to incorporate the teaching of Lin.  Doing so would provide a current sense circuit capable of delaying the circuit’s reaction to the sensed current by an amount of time sufficient enough to prevent erroneous sensing, while still preventing damage from overcurrent.
(Figure 10:  50) includes:  a first timer (Figure 11:  51) configured to count the first time (Paragraph [0133]:  Tp); and a second timer (Figure 11:  53) configured to generate the current sense signal by delaying the comparison signal by the second time (Paragraph [0133]:  Tdly).
Regarding claim 3, Yabuzaki discloses wherein the variable retarder (Figure 10:  50) includes:  a first capacitor (Figure 12:  C1) from between terminals of which a first charge voltage (Figures 12 and 13:  “pa”, out1; Figure 18:  out1) is extracted; a first charger (Figure 12:  51, Tr1) configured, after the turning-on (Figure 13:  “OUT” high value) of the output switch, to charge (Figure 13:  signal “a” low value) the first capacitor (Figure 12:  C1) with a first charge current (Figure 12:  I1) with a sawtooth waveform; a first discharger (Figure 12:  Tr2) configured, before charging of the first capacitor (Figure 12:  C1), to discharge (Figure 13:  signal “c” high value) the first capacitor; a second capacitor (Figure 14:  within 52a; Figure 16:  C22; Paragraph [0156]) from between terminals of which a second charge voltage (Figure 14:  “sh” and out2; Figures 11 and 18:  out2) is extracted; a second charger (Figure 16:  Tr21) configured, after the turning of the comparison signal to the second logic level, to charge the second capacitor with a predetermined second charge current (Figure 16:  I3); a second discharger (Figure 16:  Tr25) configured, before charging of the second capacitor, to discharge the second capacitor; and a charge voltage comparator (Figure 11:  53; Figure 18:  IC12) configured to generate the current sense signal (Figure 11:  output of 53; Figure 18:  out3) by comparing the first (Figure 18:  out1) and second (Figure 18:  out2) charge voltage with each other.
(Figure 12:   51) includes, as a means for generating the first charge current:  a voltage-to-current converter (Figure 12:  51b, Tr7, R1) configured to convert a sawtooth-wave voltage (Figure 12:  s0) into a sawtooth-wave current (Figure 12:  current through Tr7); and a current mirror (Figure 12:  Tr5, Tr6) configured to generate the first charge current (Figure 12:  ITp) by mirroring the sawtooth-wave current (Figure 12:  current through Tr7).
Regarding claim 5, Yabuzaki discloses a power IC (Figure 10:  “Control IC”) comprising, in a form integrated together:  the current sense circuit (Figure 10:  44, 45, 46, 50) according to claim 1, and a controller (Figure 10:  38, 39, 40, 41, 42) configured to control the output switch (Figure 2:  17) in accordance with the current sense signal (Figures 2 and 10:  CS).
Regarding claim 6, Yabuzaki discloses a switching power supply (Figure 2:  100) comprising:  the power IC (Figure 10:  “Control IC”) according to claim 5; and an output switch (Figure 2:  17) controlled by the power IC.
Regarding claim 7, Yabuzaki discloses a DC-DC converter (Figure 2:  T, 17, 19, 8) configured, while electrically isolating (Figure 2:  T) a primary circuit system and a secondary circuit system from each other with a transformer (Figure 2:  T), to generate from a direct-current input voltage (Figure 2:  voltage across 5) supplied to the primary circuit system a direct-current output voltage (Figure 2:  voltage across 20) to supply the direct-current output voltage to a load (Figure 2:  25) in the secondary circuit system, wherein the power IC (Figure 2:  8; Figure 10:  “Control IC”) and the output (Figure 2:  17) function as constituent elements of the DC-DC converter (Figure 2:  T, 17, 19, 8).
Regarding claim 8, Yabuzaki discloses a rectifier (Figure 2:  4) configured to generate the direct-current input voltage (Figure 2:  voltage across 5) from an alternating-current input voltage (Figure 2:  1).
Regarding claim 9, Yabuzaki discloses an AC adaptor (Figure 2:  100) comprising:  the switching power supply (Figure 2:  100) according to claim 8.
Regarding claim 10, Yabuzaki discloses an electronic appliance comprising:  the switching power supply (Figure 2:  100) according to claim 8; and a load (Figure 2:  25) configured to operate by being supplied with electric power from the switching power supply.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mueller et al.  U.S. Patent No. 4,819,118.  “Electromagnetic Contactor Tandem Control System for Thermal Protection of a Bidirectional Motor Drive.”
Dougherty et al.  U.S. Publication No. 2001/0019573.  “Method of Determining Contact Wear in a Trip Unit.”
Leung et al.  U.S. Publication No. 2006/0279969.  “Distributed Power Supply System With Separate Sync Control for Controlling Remote Digital DC/DC Converters.”
Stoddard et al.  U.S. Patent No. 5,757,214.  “PWM Driver For An Inductive Load With Detector of a Not Regulating PWM Condition.”
Chen et al.  U.S. Publication No. 2015/0288166.  “Over-current Protection Circuit and Pulse Width Modulator Having the Same.”
Chen et al.  U.S. Publication No. 2016/0181929.  “Flyback Converter Output Current Evaluation Circuit and Evaluation Method.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN H SPRENGER whose telephone number is (571)272-9424.  The examiner can normally be reached on Monday, Tuesday, and Thursday 8am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/FRED E FINCH III/Primary Examiner, Art Unit 2838                                                                                                                                                                                                        




/KEVIN H SPRENGER/           Examiner, Art Unit 2838